DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s remarks/amendments filed on July 15, 2020. Claims 1-9 have been amended. Claims 1-11 are pending.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter for being directed to a directed to a judicial exception ( i.e. abstract idea implemented on a generic computer) without significantly more than the abstract idea itself.
Claim 1 recites steps “a memory storing a database that stores first damage information generated on the basis of a damage image of a structure, the first damage information including a damage vector obtained by vectorizing damage of the structure, and damage structure information including information on a hierarchical structure of the damage vector; a processor executing an operation program configured to, acquire second damage information corresponding to the first damage information on the basis of a damage image of a search target; and

Claim 11 recites “A similar damage search method, comprising the steps of: storing first damage information generated on the basis of a damage image of a structure 4Application No. 16/003,992 Docket No. 003900-F03120 in a database, the first damage information including a damage vector obtained by vectorizing damage of the structure, and damage structure information including information on a hierarchical structure of the damage vector; acquiring second damage information corresponding to the first damage information on the basis of a damage image of a search target; and searching for one or a plurality of pieces of first damage information similar to the second damage information from among the first damage information stored in the database on the basis of the second damage information.” 
These claims are then analyzed to recite a generic computer implementation of the abstract idea and a program that is used for generic function to mental process that the concepts performed in the human mind which is an idea of itself have been held to be directed to an abstract ideas. Thus these claims have a processor recited at a high level of generality (i.e.; data information is stored in a database), and merely (i.e., searching for the target information that matching the input data), applying the exception using the generic computer component and doesn’t impose any meaningful limits on practicing the abstract idea.
The claimed invention is directed to non-statutory subject matter because the claims 1 and 11 as a whole, considering all claim elements both individually and in .
Dependent claims 2-10 do not include additional elements that are sufficient to amount of significantly more than the judicial exception because the additional elements when considered both  individually and as an ordered combination do not do not amount to significantly more than an abstract idea.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-11are rejected under 35 U.S.C. 103 as being unpatentable over Tofte et al. (US Patent No. 9,721,302) (“Tofte”) in view of Rackley et al. (US 2016/0371787).
As per claim 1, Totle discloses a similar damage search device, comprising: 
a memory storing a database that stores first damage information generated on the basis of a damage image of a structure, the first damage information including a damage vector obtained by vectorizing damage of the structure (col. 6, lines5-25 ), and 
a processor executing an operation program configured to,
 acquire second damage information corresponding to the first damage information on the basis of a damage image of a search target (col. 6, lines 35-56); and
search for one or a plurality of pieces of first damage information similar to the second damage information from among the first damage information stored in the database on the basis of the second damage information (col. 7, lines 1-34, col. 9, lines 49-67).
Tofte does not explicitly teach, but Rackley teaches damage structure information including information on a hierarchical structure of the damage vector (para. [0099]). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the teachings of Tofte to implement the above steps as taught by Rackley because it would provide the system to navigate through the storage’s data structure for retrieving the information in an easier and accurately manner, as suggested by Rackley (para. [0042]).
As per claim 2, Tofte further teaches wherein each of the damage vector, the information on the hierarchical structure of the damage vector, and the information on the direction of the damage vector includes one or a plurality of feature amounts, and the operation program is further configured to, determine a feature amount to be used for search including at least the feature amount of the damage vector, and search the database for one or a plurality of pieces of first damage information on the basis of the feature amount (col. 9, lines 1-19).  
As per claim 3, Tofte further teaches calculate a degree of similarity between the second damage information and the first damage information stored in the database, and  the database for one or a plurality of pieces of first damage information on the basis of the degree of similarity (col. 9, lines 55-67).
As per claim 4, Tofte further teaches calculate a degree of similarity between the feature amount of the second damage information and the feature amount of the first damage information stored in the database, and search the database for one or a plurality of pieces of first damage information on the basis of the degree of similarity (col. 10, lines 5-17).
As per claim 5, Tofte further teaches calculate an individual degree of similarity between the second damage information and the first damage information stored in the database, for each of a plurality of search target damages in a case where there are the plurality of search target damages in the damage image of the search target; and determine a representative value among the individual degrees of similarity search the database for one or a plurality of pieces of first damage information on the basis of the representative value (col. 10, lines 45-55).  
As per claim 6, Rackley further teaches wherein the information on the hierarchical structure of the damage vector includes at least information on the damage 
As per claim 7, Tofte further teaches generate list data in which search results are sorted according to the degree of similarity (col. 10, lines 1-5).  
As per claim 8, Tofte further teaches wherein the database stores information on a structure having the damage in association with the first damage information, and the operation program is further configured to search for information on the structure stored in the database on the basis of search results of one or a plurality of pieces of first damage information similar to the second damage information (col. 9, lines 48-67).  
As per claim 9,Tofte further teaches wherein the database stores a repair record of the damage in association with the first damage information, and the operation program is further configured to search or the repair record stored in the database on the basis of search results of one or a plurality of pieces of first damage information similar to the second damage information (col. 9, lines 10-20).  
As per claim 10, Tofte further teaches wherein the database stores first damage information having damage structure information including information on a direction of the damage vector (col. 9, lines 20-47).
As per claim 11, the independent claim recites several elements that are similar to the elements recited in claim 1, except in the context of a method, respectively. Therefore, it is rejected at least for the same reasons as claim 1.



Response to Arguments
Applicant’s arguments, see page 2, filed on July, 15, 2020, with respect to the rejection(s) of claim(s) 1-11 under 35.U.S.C 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Tofte et al. (US Patent No. 9,721,302) (“Tofte”) and Rackley et al. (US 2016/0371787), as layout in the details rejection above.
Examiner Note: The applied reference to Rackley et al. (US 2016/0371787) has filed the Provision Application No. 62/046,813. The Provision Application has disclosed the claim rejection citations that can be found at page 15, (see last two paragraphs) and page 16, (see first paragraph). 

Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBBIE M LE whose telephone number is (571)272-4111.  The examiner can normally be reached on 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEBBIE M LE/Primary Examiner, Art Unit 2168                                                                                                                                                                                                        February 25, 2021